DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 12, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Claims 2, 12, 27 recite “substantially” which renders claims indefinite since the term “substantially” is a relative term and is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 15, 17-19, 21- 24, 27 are rejected under 35 U.S.C. 102a1 as being anticipated by Sheller (US Patent 5,384,099). 
Regarding claims 1, 24, Sheller discloses an exhaust gas heating unit for an exhaust gas system of an internal combustion engine, the exhaust gas heating unit comprising: 
at least one heating conductor element (12) (Figs. 1, 12, abstract); and 
said at least one heating conductor element being electrically conductive and configured from bent flat strip material (see Fig. 12, col. 3,lines 60-65).

Regarding claim 2, Sheller discloses the exhaust gas heating unit of claim 1, Sheller further discloses wherein said exhaust gas system conducts exhaust gas defining an exhaust gas primary flow direction (H) and said exhaust gas heating unit further comprises: 


said at least one heating conductor element having a plurality of broad sides arranged to be substantially parallel to said exhaust gas primary flow direction and a plurality of end faces arranged substantially orthogonally to said exhaust gas primary flow direction (see Fig. 12), said exhaust gas heating unit further including said flat strip material being metal material. 

Regarding claim 3, Sheller discloses the exhaust gas heating unit of claim 1, Sheller further discloses wherein said at least one heating conductor element (12) is configured to have a wave-like structure (see Figs 1, 2).

Regarding claim 4, Sheller discloses the exhaust gas heating unit of claim 1, Sheller further discloses wherein the at least one heating conductor element defines a plurality of length segments running one against the other and said length segments are arranged so as to be electrically insulated with respect to each other (see Fig. 9).

Regarding claim 5, Sheller discloses the exhaust gas heating unit of claim 4, Sheller further discloses wherein said at least one heating conductor element (12) (Fig. 9) is arranged in a spiral to define a spiral configuration having a spiral center; and, said length segments are provided by winding sections which are radially adjacent to one another with respect to said spiral center (Z).

Regarding claim 7, Sheller discloses the exhaust gas heating unit of claim 4, Sheller further discloses said exhaust gas heating unit further comprising electric insulating material (34, 36) disposed between said length segments which run adjacent to one another (see Fig. 9).

Regarding claim 8, Sheller discloses the exhaust gas heating unit of claim 7, Sheller further discloses wherein said material is flat strip material (see Fig. 12).

Regarding claim 9, Sheller discloses the exhaust gas heating unit of claim 1, Sheller further discloses a plurality of said heat conductor elements each being configured from bent flat strip material; and, said plurality of heat conductor elements being arranged so as to be electrically insulated with respect to one another (see Fig. 9).

Regarding claim 10, Sheller discloses the exhaust gas heating unit of claim 9, Sheller further discloses wherein a selected number of said heat conductor elements are connected in parallel with one another (see Fig. 12).

Regarding claim 11, Sheller discloses the exhaust gas heating unit of claim 9, Sheller further discloses wherein said heating conductor elements are arranged one adjacent to the other in a spiral configuration starting from a spiral center so as to cause said heating conductor elements to form mutually adjacent spiral arms (see Fig. 9).

Regarding claim 12, Sheller discloses the exhaust gas heating unit of claim 9, Sheller further discloses wherein said heating conductor elements have respective length regions which are elongated substantially linearly and run next to one another (see Fig. 12).

Regarding claim 13, Sheller discloses the exhaust gas heating unit of claim 9, Sheller further discloses at least one of the following: said heating conductor elements being arranged to conjointly define an interspace therebetween to electrically insulate said heating conductor elements with respect to each other; and, electrically insulating material (34, 36) disposed between said heating conductor elements to electrically insulate said heating conductor elements with respect to one another (see Fig. 9). 

Regarding claim 14, Sheller discloses the exhaust gas heating unit of claim 13, Sheller further discloses wherein said electric insulating material (34, 36) is a flat strip material (see Fig. 9).

Regarding claim 15, Sheller discloses the exhaust gas heating unit of claim 1, Sheller further discloses a support structure (166) (Fig. 12) for supporting said at least one heating conductor in a predetermined position. 

Regarding claim 16, 17, Sheller discloses the exhaust gas heating unit of claim 15, Sheller further discloses wherein said least one heating conductor element is configured to have a wave-like structure defining a plurality of peak regions; said support structure including at least one support element having a plurality of positioning projections engaging between each two mutually adjacent ones of said peak regions of said wave-like structure of said at least one heating conductor element (see Figs. 1, 12).

Regarding claim 18, 19, Sheller discloses the exhaust gas heating unit of claims 17, 15,  Sheller further discloses wherein said wave surface sections and said wave peaks conjointly define an end face of said heating conductor element; and, said exhaust gas heating unit further comprises said at least one support element being supported on said end face of said at least one heating conductor element in the region of the wave surface sections (see Figs. 1, 8, 12). 


Regarding claim 21, Sheller discloses the exhaust gas heating unit of claim 15, Sheller further discloses wherein said support structure (166) (Fig. 12) comprises electrically insulating material (168) (Fig. 12).

Regarding claim 22, Sheller discloses the exhaust gas heating unit of claim 1, Sheller further discloses wherein said at least one heating conductor element is coated with a catalytically active material at least in one or more regions thereof (see Col. 5, Lines 58-67).

Regarding claim 23, Sheller discloses the exhaust gas heating unit of claim 22, Sheller further discloses wherein said catalytically active material comprises at least one of platinum, palladium and rhodium to provide a three-way catalytic function (see Col. 5, Lines 58-67). 

Regarding claim 27, Sheller discloses the exhaust gas system of claim 24, Sheller further discloses wherein said exhaust gas system conducts exhaust gas defining an exhaust gas primary flow direction and said at least one heating conductor element (12) of said at least one exhaust gas heating unit is arranged substantially parallel to said exhaust gas primary flow direction (see Fig. 12); and said at least one heating conductor element has a plurality of broad sides extending in a width direction and arranged to be substantially parallel to said exhaust gas primary flow direction, and a plurality of end faces lying in a thickness direction and arranged substantially orthogonally to said exhaust gas primary flow direction (see Fig. 12).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheller (US Patent 5,384,099).
Regarding claim 16, Sheller discloses the exhaust gas heating unit of claim 4, however, Sheller fails to disclose wherein said at least one heating conductor element is arranged in a meandering shape; and, said length segments are provided by meander sections which run next to one another and are connected to one another in transition regions.
It would have been an obvious matter of design choice to have the heating conductor element arranged in a meandering shape, since it has been held that a change in the shape of the element involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 20, Sheller discloses the exhaust gas heating unit of claim 19, however, Sheller fails to disclose wherein said plurality of support arms are arranged in a star configuration.
It would have been an obvious matter of design choice to have said plurality of support arms being arranged in a star configuration, since it has been held that a change in the shape of the element involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sheller (US Patent 5,384,099) in view of Okamoto et al. (US Patent 5,672,324).
Regarding claim 25, Sheller discloses the exhaust gas system of claim 24, Sheller further disclose at least one exhaust gas treatment unit; however, Sheller fails to disclose said exhaust gas heating unit being arranged upstream of said at least one exhaust gas treatment unit.
	Okamoto teaches an exhaust gas heating unit (H) being arranged upstream of an exhaust gas treatment unit (F) (Fig. 1A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sheller by using an exhaust gas heating unit being located upstream of said at least one exhaust gas treatment unit as taught by Okamoto for effectively heating the exhaust gas going through the catalytic device to increase the temperature of the catalytic device.

Regarding claim 26, the modified Sheller discloses the exhaust gas system of claim 25, Sheller further discloses wherein said at least one exhaust gas treatment unit comprises a catalytic converter (see abstract). 

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m.- 5:00p.m.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747